DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-11 are under examination.
Claim 1-11 are rejected. 
No claims are allowed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “the ginseng” in line 1, however it is not clear to which “ginseng” does  since claim 1 recites “ginseng seed oil” and “ginseng berry extract”; hence the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 1217932, Machine English Translation).
Regarding claim 1 10 and 11, Zhao et al. (Zhao) discloses a health drink oral liquid comprising ginseng fruit saponin (ginseng berry extract) (‘932, claim 1, pg. 2, second full paragraph) and ginseng essential oil (ginseng seed oil). Zhao discloses the health drink oral liquid is uniformly mixed with distilled water, the ginseng essential oil (ginseng seed oil) and the ginseng fruit saponin (ginseng berry extract) is considered an emulsion as recited. 
Regarding claim 3, Zhao discloses the ginseng fruit saponin (ginseng berry extract) is an extract of water (‘932, pg. 2, second full paragraph).

Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2016068547 A1, Machine English Translation).
Regarding claim 1, 2 and 3, Kim et al. (Kim) discloses a composition in a format of an emulsion (‘547, pg. 3, 8th paragraph) comprising ginseng seed oil (‘547, pg. 3, second paragraph). Kim discloses the ginseng seed oil is obtained from ginseng fruit (berry) (pg. 2, Under Best Mode section) hence the ginseng seed oil is considered both the seed oil and ginseng berry extract. With respect to claim 2, Kim discloses Korean ginseng (Panax ginseng) are well-known and readily available source of ginseng.  With respect to claim 3, Kim discloses the ginseng seed oil (seed oil/berry extract) is obtained by water extraction (‘547, pg. 3, 2nd paragraph).  
Regarding claim 4 and 5, Kim discloses the ginseng seed oil (seed oil/berry extract) in an amount of 0.01 wt.% of a beverage composition (‘547, pg. 7, example 6), which is in range with the cited range. 
Regarding claim 7, 8 and 9, Kim discloses the composition comprising microcrystalline cellulose (‘547, pg. 3, 9th paragraph) and dextrin (‘547, pg. 6, Example 3 Tablet) (dietary fiber). 
Regarding claim 10 and 11, Kim discloses the composition in a food composition comprising liquid state (‘547, pg. 4, ln. 2nd paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 1217932, Machine English Translation).
Regrading claim 2, Zhao discloses the claimed invention as discussed in claim 1. Zhao does not explicitly disclose the ginseng fruit saponin (ginseng berry extract) (‘932, claim 1, pg. 2, second full paragraph) and the ginseng essential oil (ginseng seed oil) from genus Panax such as Korean ginseng (Panax ginseng). However, Korean ginseng (Panax ginseng) are well-known and readily available source of ginseng. It would have been obvious to one of ordinary skill in the art to obtain ginseng from known and readily available Korean ginseng (Panax ginseng) in Zhao’s health drink oral liquid (emulsion composition). 
Regarding claim 4, Zhao discloses the claimed invention as discussed in claim 1. Zhao discloses 700 mg-800 mg ginseng essential oil (ginseng seed oil) in a composition (‘932, pg. 1, last paragraph) which corresponds to a range of 0.063 to 0.075 wt.% based on the total composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Zhao discloses the claimed invention as discussed in claim 1. Zhao discloses a weight ratio range of 700 mg-800 mg ginseng essential oil (ginseng seed oil) to 1000 ml (1000 mg) the ginseng fruit saponin (ginseng berry extract), in the composition (‘932, pg. 1, last paragraph). Zhao does not disclose the cited weight ratio range as cited. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust amounts in Zhao’s composition to provide a desired health benefit, absent a clear and convincing argument or evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792